Title: From Thomas Jefferson to Stephen Cathalan, Jr., 20 November 1803
From: Jefferson, Thomas
To: Cathalan, Stephen Jr.


               
                  Dear Sir
                  Washington Nov. 20. 1803.
               
               My friend Mr. Butler, a Senator of the US. from South Carolina having a desire to get some White Hermitage wine, I take the liberty of addressing him to you and of mentioning at the same time that I recieved from your friend at Cette what you were so kind as to order for me. there were two qualities, the one of the crop of de Loche which made up nearly the whole of what was sent, which is not at all to our taste. but there were 3. bottles of what was called in the invoice White Hermitage Virgin 179[5] of the crop of Jourdan. the quality of this was delicious, and it is of this quality [which] mr Butler wishes the supply he writes for. I shall soon renew my application to you for the same quantity I asked the last year, all of this quality: but on this subject you will hear from me particularly as soon as the last parcel of fruits arrive which you mentioned would be soon dispatched. your attention to mr Butler’s order will be considered as a favor to myself. Accept my friendly & respectful salutations
               
                  Th: Jefferson
               
            